Title: To Thomas Jefferson from Albert Gallatin, 22 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                22 Dec 1807
                            
                        
                        It is not very desirable that the news of the Embargo should reach foreign ports with extraordnry. dispatch.
                            But if the permission must be granted; there is no restriction absolutely necessary except that the vessels shall take no
                            cargo; for wh. purpose bonds may be taken from the owners & master, and an inspector placed on board till departure.
                            It may however be proper to limit also to each diplomatic agent the number of vessels & the time of departure. I think
                            that 3 vessels to each of the Spanish, French, & English would be sufficient; and 2 to each of the Swedes, Danes, Holland, & Portugal, ministers. Submitted
                        
                            A. G.
                        
                    